DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 01/24/2022.  This action is made non-final.
3.	Claims 1-7 are pending in the case.  Claims 1 and 7 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luciani (US 20200334763) in view of Svanegaard (US 20200405228). 
Regarding claim 1, Luciani discloses an information processing device, comprising at least one processor, the at least one processor executing
a first relaying process for obtaining sensor data transmitted from each of sensors included in a sensor group and providing the sensor data thus obtained to main equipment (the sensors 110 and 120 and accessory sensor 130 in the sensor network relay capture data to servers, paragraph 0022),
a second relaying process for obtaining accessory equipment data transmitted from each of pieces of accessory equipment included in an accessory equipment group and providing the accessory equipment data thus obtained to the main equipment (the sensors 110 and 120 and accessory sensor 130 in the sensor network relay capture data to servers, paragraph 0022), and
Luciani does not disclose a displaying process for causing a display device to display at least any of the sensor data obtained in the first relaying process, information obtained from the sensor data, the accessory equipment data obtained in the second relaying process, and information obtained from the accessory equipment data.
However, Svanegaard discloses wherein the display 334 of the accessory device 8 can be a touch screen or a monitor, or the like. The display 334 may display the accessory device's 8 sensors 330, an operating state 336, sensor data 338, a previous wear time 358, and/or an actual wear time 344, as discussed below (paragraph 0275). 
The combination of Luciani and Svanegaard would have resulted in the sensor data system of Luciani to further incorporate display of sensor data as taught in Svanegaard.  One would have been motivated to have combined the teachings as a user in Luciani would have benefited from seeing said sensor and accessory data on a display as sensor data would be useful to a user by seeing the data.  Therefore, the combination of references would have been obvious to one of ordinary skill as the combination would have been a predictable result and yielded a predictable invention.
Regarding claim 2, Luciani does not disclose wherein: in the displaying process, the at least one processor causes the display device to display information indicating a status of a sensor selected from among the sensors included in the sensor group based on a user operation and to display sensor data transmitted from that sensor.
However, Svanegaard discloses wherein the display 334 of the accessory device 8 can be a touch screen or a monitor, or the like. The display 334 may display the accessory device's 8 sensors 330, an operating state 336, sensor data 338, a previous wear time 358, and/or an actual wear time 344, as discussed below (paragraph 0275). 
The combination of Luciani and Svanegaard would have resulted in the sensor data system of Luciani to further incorporate display of sensor data as taught in Svanegaard.  One would have been motivated to have combined the teachings as a user in Luciani would have benefited from seeing said sensor and accessory data on a display as sensor data would be useful to a user by seeing the data.  Therefore, the combination of references would have been obvious to one of ordinary skill as the combination would have been a predictable result and yielded a predictable invention.
Regarding claim 7, Luciani discloses an information processing method, comprising:
a first relaying process for obtaining, by at least one processor, sensor data transmitted from each of sensors included in a sensor group and providing, by the at least one processor, the sensor data thus obtained to main equipment (the sensors 110 and 120 and accessory sensor 130 in the sensor network relay capture data to servers, paragraph 0022),
a second relaying process for obtaining, by the at least one processor, accessory equipment data transmitted from each of pieces of accessory equipment included in an accessory equipment group and providing, by the at least one processor, the accessory equipment data thus obtained to the main equipment (the sensors 110 and 120 and accessory sensor 130 in the sensor network relay capture data to servers, paragraph 0022).
Luciani does not disclose displaying process for causing, by the at least one processor, a display device to display at least one of the sensor data obtained in the first relaying process or information obtained from the sensor data and the accessory equipment data obtained in the second relaying process or information obtained from the accessory equipment data.
However, Svanegaard discloses wherein the display 334 of the accessory device 8 can be a touch screen or a monitor, or the like. The display 334 may display the accessory device's 8 sensors 330, an operating state 336, sensor data 338, a previous wear time 358, and/or an actual wear time 344, as discussed below (paragraph 0275). 
The combination of Luciani and Svanegaard would have resulted in the sensor data system of Luciani to further incorporate display of sensor data as taught in Svanegaard.  One would have been motivated to have combined the teachings as a user in Luciani would have benefited from seeing said sensor and accessory data on a display as sensor data would be useful to a user by seeing the data.  Therefore, the combination of references would have been obvious to one of ordinary skill as the combination would have been a predictable result and yielded a predictable invention.
6.	Claim 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luciani (US 20200334763) in view of Svanegaard (US 20200405228). 
Regarding claim 3, Luciani does not disclose wherein: in the displaying process, the at least one processor causes the display device to display information indicating a status of a piece of accessory equipment selected from among the pieces of accessory equipment included in the accessory equipment group based on a user operation, and to display information pertaining to inspection timing that is obtained from the number of times of operation of that piece of accessory equipment.
However, MacCallum discloses wherein the displayed usage data and sensor data may be displayed as a graph, group of graphs, and/or as a list, and may correspond to a selected time period (e.g., with only usage and sensor data corresponding to the selected time period being displayed). The user may be provided with multiple options via the usage screen that allow the selection of a type of usage data or sensor data to view and a time period over which to view the selected data (e.g., which may be defined in days, weeks, months, or years). In some embodiments, the options may include an option for the display of two or more selected types of usage data and/or sensor data to display on a single graph (e.g., which may be used to compare the data of the selected types). As an example, a user may select average daily air temperature and daily gas heater usage to be displayed on a single graph of the usage screen over a period of one month. In some embodiments, the options may include an option for the display of a single type of usage data or sensor data for two selected time periods (e.g., the two most recent, consecutive time periods) overlaid on a single graph. In some embodiments, multiple individual graphs, each corresponding to a different type of usage data or sensor data and a selected time period, may be shown together on the usage screen (paragraph 0062).
The combination of Luciani and MacCallum would have resulted in the sensor data system of Luciani to further incorporate more detailed sensor data as taught in MacCallum.  One would have been motivated to have combined the teachings as a user in Luciani would have benefited from seeing said sensor and accessory data on a display as sensor data would be useful to a user by seeing the data.  Therefore, the combination of references would have been obvious to one of ordinary skill as the combination would have been a predictable result and yielded a predictable invention.
Regarding claim 4, Luciani does not disclose wherein: in the displaying process, the at least one processor causes the display device to display, simultaneously in a list form, the sensor data obtained in the first relaying process or the information obtained from the sensor data and the accessory equipment data obtained in the second relaying process or the information obtained from the accessory equipment data.
However, MacCallum discloses wherein the displayed usage data and sensor data may be displayed as a graph, group of graphs, and/or as a list, and may correspond to a selected time period (e.g., with only usage and sensor data corresponding to the selected time period being displayed). The user may be provided with multiple options via the usage screen that allow the selection of a type of usage data or sensor data to view and a time period over which to view the selected data (e.g., which may be defined in days, weeks, months, or years). In some embodiments, the options may include an option for the display of two or more selected types of usage data and/or sensor data to display on a single graph (e.g., which may be used to compare the data of the selected types). As an example, a user may select average daily air temperature and daily gas heater usage to be displayed on a single graph of the usage screen over a period of one month. In some embodiments, the options may include an option for the display of a single type of usage data or sensor data for two selected time periods (e.g., the two most recent, consecutive time periods) overlaid on a single graph. In some embodiments, multiple individual graphs, each corresponding to a different type of usage data or sensor data and a selected time period, may be shown together on the usage screen (paragraph 0062).
The combination of Luciani and MacCallum would have resulted in the sensor data system of Luciani to further incorporate more detailed sensor data as taught in MacCallum.  One would have been motivated to have combined the teachings as a user in Luciani would have benefited from seeing said sensor and accessory data on a display as sensor data would be useful to a user by seeing the data.  Therefore, the combination of references would have been obvious to one of ordinary skill as the combination would have been a predictable result and yielded a predictable invention.
7.	Claim 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luciani (US 20200334763) in view of Svanegaard (US 20200405228) in further view of Haines (US 20220043702).
Regarding claim 5, Luciani discloses wherein: the at least one processor further executes a determining process for determining whether or not the sensor data obtained in the first relaying process satisfies a particular condition and the accessory equipment data obtained in the second relaying process satisfies a particular condition (various external risks may also be determined using different sensor platforms. A client's risk of injury from environmental conditions can be estimated based on his or her location. Geolocation satellite receivers can be used for this purpose by capturing the client's geolocation over time. This can be cross checked against a database of perils associated with those geolocations. The amount of time spent at certain locations can also be used to estimate the risk presented to the client from the associated perils. For example, in one embodiment, it is determined that a client lives in a relatively safe area. However, geolocation data provided by sensors on his phone indicate that he spends extended periods of time in high crime areas. This insight can be used to adjust his traditional risk assessment upwards, paragraph 0030).
Luciani does not disclose and in the displaying process, the at least one processor causes the display device to display an error based on a result of the determining process.
However, Haines discloses wherein any software condition that can drive the display of a negative outcome is defined here as a “causal event condition.” An instance of a causal event condition being met and its output clause consequently executing is considered a “causal event.” Causal event conditions that cause negative outcomes can be, for example: any kind of check for an error condition; (sensor data analysis, network data analysis, user-provided data analysis, logic checks, system availability checks, checks on status(es) or state(s), etc.); any kind of check for user action (check for user pressing a “stop” button to abort other actions, check for user installing new software, check for user starting up the software, check for user resetting the system, check for user initializing or reinitializing persisted or in-memory data such as a database or portions thereof, etc.); any other kind of check (checks to start engaging in automated versions of any of the above user actions, e.g., based on elapsed time interval or other system counts, checks for exhaustion or expiration of a needed resource, etc., paragraph 0125).
The combination of Luciani and Haines would have resulted in the sensor data system of Luciani to further incorporate display errors of sensor data as taught in Haines.  One would have been motivated to have combined the teachings as a user in Luciani would have benefited from seeing said sensor and accessory data on a display as sensor data would be useful to a user by seeing the data.  Therefore, the combination of references would have been obvious to one of ordinary skill as the combination would have been a predictable result and yielded a predictable invention.
Regarding claim 6, Luciani discloses wherein the at least one processor further executes a changing process for changing each of the particular conditions based on a user operation (various external risks may also be determined using different sensor platforms. A client's risk of injury from environmental conditions can be estimated based on his or her location. Geolocation satellite receivers can be used for this purpose by capturing the client's geolocation over time. This can be cross checked against a database of perils associated with those geolocations. The amount of time spent at certain locations can also be used to estimate the risk presented to the client from the associated perils. For example, in one embodiment, it is determined that a client lives in a relatively safe area. However, geolocation data provided by sensors on his phone indicate that he spends extended periods of time in high crime areas. This insight can be used to adjust his traditional risk assessment upwards, paragraph 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174